                Case 6:17-bk-07077-KSJ            Doc 500       Filed 12/11/19       Page 1 of 1
[D11fd] [Ch 11 Final Decree]




                                        ORDERED.
Dated: December 11, 2019




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION
                                         www.flmb.uscourts.gov



In re:                                                                   Case No. 6:17−bk−07077−KSJ
                                                                         Chapter 11
Ingersoll Financial, LLC



________Debtor*________/

                                               FINAL DECREE

  THIS CASE came on for consideration of the Debtor's motion for entry of a final decree (the "Motion").
The Court finds that the Debtor's confirmed plan of reorganization has been substantially consummated.

   Accordingly it is

   ORDERED:

   1. The Motion is granted and the case is closed.
   2. All motions/objections/applications that have not been resolved are denied as moot.

   3. Pursuant to Local Rule 9070(g), the Clerk shall, without further notice, dispose of any exhibits in this
case or any related adversary proceedings unless they are reclaimed by the appropriate party within 30 days.

Clerk's Office to Serve

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
